EXHIBIT 10.7.1

Amendment Number 1 to

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

Frank J. Wood

THIS AMENDMENT, is made effective as of January 3, 2007, by and between
Foundation Coal Corporation, a Delaware corporation (the “Company”) and
(“Executive”).

WHEREAS, the Company and Executive previously entered into an Amended and
Restated Employment Agreement, dated March 13, 2006
(the “Employment Agreement”); and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(“Committee”) has considered the annual bonus percentage of base salary for
obtaining target performance contained in the Employment Agreement; and

WHEREAS, the Compensation Committee requested a report from its independent
compensation consultant regarding the appropriate percentage level of base
salary for obtaining target performance; and

WHEREAS, the Compensation Committee has reviewed the information provided by
independent compensation consultant and has determined it would be in the best
interest of the Company and its Stockholders to amend the Employment Agreement
to revise the percentage level of base salary for obtaining target performance.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

Section 4. Annual Bonus. The Percent of Base Salary is revised for obtaining
100% of Target Performance as shown:

From:

 

Company

Performance

  

Percent of
Base Salary

  

Individual

Performance

  

Percent of
Base Salary

100% of Target

   33.33%    Target    16.67%

To:

 

Company

Performance

  

Percent of
Base Salary

  

Individual

Performance

  

Percent of
Base Salary

100% of Target

   43.5%    Target    21.5%

 

1



--------------------------------------------------------------------------------

Except as otherwise noted in this Amendment Number 1, all other terms and
conditions of the Employment Agreement remain as originally written. In the
event of any inconsistency between the terms of this Amendment Number 1 and the
terms of the Employment Agreement, the terms of this Amendment Number 1 shall be
controlling.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

FOUNDATION COAL CORPORATION     FRANK J. WOOD      /S/ MICHAEL R. PEELISH       
  /S/ FRANK J. WOOD

By:

Title:

 

Michael R. Peelish

SVP Safety and Human Resources

     

 

2